Title: From Thomas Jefferson to Thomas Blanchard, 9 September 1787
From: Jefferson, Thomas
To: Blanchard, Thomas



Sir
Paris Sep. 9. 1787.

I am honoured with your favor of Aug. 13. and shall always be glad to render you any service I can in your commerce and to hear of your success. Supposing that it may be interesting to you to be well informed on the question of war and peace, I take the liberty of informing you that tho’ the affairs of the Dutch had left hopes of accomodation, yet that the commencement of a war between the Turks and Russians, leaves now little hope of the continuance of peace. Such is the present state of Europe that a war begun in any part of it must extend over the whole. We may hope that the advanced season will prevent the other European powers from engaging till the ensuing spring: yet this cannot be depended on. I have the honor to be with much respect Sir Your most obedient humble servt.,

Th: Jefferson

